Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S COMMENT
1)	Since claim 7 includes the allowable subject matter of claim 1, withdrawn claims 7-9 and 12 have been rejoined and examined on the merits.
	With respect to applicant's description in the after final amendment filed 12-27-21 of the interview on 12-21-21, examiner comments: INTERVIEW RECORD OK.
REASONS FOR ALLOWANCE
2)	The following is an examiner’s statement of reasons for allowance:
When considered as a whole, the prior art including Japan 314 (JP 2003-182314), Lagnier (US 5,783,002), Iwamura (US 2014/0261936), Jin et al (US 2015/0251499), Graphs of surfaces z = f(x,y), and Voss et al (US 2011/0168311) fail to render obvious a tire tread comprising sipes or a method for forming a tire tread comprising sipes wherein each sipe comprises projections, recesses and a non-linear, undulating path forming a plurality of undulations, the projections each having a height measuring 0.025 to 0.375 millimeters, the recesses each having a depth measuring 0.025 to 0.375 millimeters, the non-linear, undulating path forming a plurality of undulations and having a period of 0.1 to 3.0 millimeters and an amplitude of 0.025 to 0.375 millimeters AND the sipe thickness undulates back and forth along a first path as the sipe extends in a direction of the sipe height or length, the first path forming a plurality of undulations and having a period greater than the spacing between the plurality of projections and an amplitude greater than the amplitude of each of the AND the arrangement of projections and recesses is represented by a function of f(x,y) = A*sin(B*x)*sin(C*y), where A, B, and C are scaling factors in combination with the remaining subject matter of either claim 1 or claim 7 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
3)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN D MAKI whose telephone number is (571)272-1221. The examiner can normally be reached Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith (Whatley) can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 




/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
January 27, 2022